—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Garson, J.), dated April 19, 2000, which denied their motion, in effect, to vacate their default in answering and in appearing at the subsequent inquest on damages.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly denied the defendants’ motion, in effect, to vacate their default, as they failed to demonstrate a reasonable excuse therefor (see, Wynne v Wagner, 262 AD2d 556; Roussodimou v Zafiriadis, 238 AD2d 568). O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.